 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE MENGEL COMPANYandUNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA, AFL, Petitioner.Case No. 9-RC-1831. April 13, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act,` a hearing was held before William G.Wilkerson, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case to athree-member panel [Chairman Herzog and Members Houstonand Murdock].Upon the entire record in this case, the Board finds:'1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to represent em-ployees of the Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act,for the followingreasons:The Petitioner and the Employer propose a unit consistingof all production and maintenance employees at two of the Em-ployer's Louisville, Kentucky, plants. The Intervenor, Inter-nationalWoodworkers of America, CIO, and its Local S-51contend that this unit'is inappropriate.The Employer is' engaged in manufacturing and sellingfurniture, plywood, doors, veneers, 'and other wood products``as well as fibre containers; it maintains plants throughout theUnited States. Several of these plants are situated in Louisville,Kentucky. Two plants, known as the Fourth Street and 12th Streetplants, comprise the furniture division, and two other plants,called branches 2 and 10, form the plywood division. Anotherplant in the Louisville area is part of the Employer's-corru-gated box division, now represented by an independent union.Finally, there is a plant and warehousing operation in the samearea, maintained as a joint venture with the U.S. Plywood Com-pany, where the employees are not represented by any labororganization. This proceeding involves only the 4 furniture andplywood division plants, the Petitioner requesting only theplywood plants, and the Intervenor insisting only upon a 4-plantunit.The two plywood plants and the Fourth Street plant arephysically located in the same immediate vicinity, the latterseparated from the plywood plants by a railroad track. The12th Street plant is about 2-1 miles° distant. The executiveoffices of the Employer's entire Louisville operations arelocated in two buildings at the Fourth Street plant.'-IThe Petitioner'srequest for oral argumentishereby denied,as therecord and thePetitioner's brief adequately present the issues and positions of the parties.104 NLRB No 4. THE MENGEL COMPANY59Each of these 2 divisions is headed by a vice president incharge of operations; 1, manufactures a branded type of furni-ture nationally advertised and sold to retailers, and the otherproduces plywood, doors, veneers, and other wood products.Only a small percentage of the plywood and veneer produced inthe plywood division is used by the furniture division plants.Generally, all the employees are engaged in woodworking, andin large measure the same type of machines are found in bothdivisions.Although there is some difference in the specialskillsrequired in the 2 divisions, as between the 2 plywoodplants this disparity is greater than appears between furnitureand plywood. Each division has its own sales department, pay-roll, personnel officer, and employment office. However, thereis 1 labor relations director for the entire company. Employeesare rarely interchanged between divisions; the only instancesoccur under the application of the seniority clause of the Em-ployer's contract with the Intervenor. Facilities shared by theemployees of the 2 divisions appear to be limited to a commoncafeteria located at the 12th Street plant.For many years all the employees here involved have formeda single bargaining unit. In 1941, the Employer recognized thePetitioner as bargaining agent in the 4-plant unit. In 1948, in aBoard proceeding, the Employer urged separation of the Z divi-sions into 2 units, but, as both the Petitioner and the Intervenorinsisted upon continuance of the historic unit, the Board re-jected the Employer's contention.' The Intervenor won theresultant election and was certified. And in 1950, the Employerjoined both Unions in a stipulation for certification upon a con-sent election for the 4-plant unit; again the Intervenor wascertified. Throughout all these years there have been succes-sive single collective -bargaining contracts covering all 4 plants.On this record we., see no reason for departing from theBoard's earlier decision on the same issue. Those factorswhich showed the appropriateness of the 4-plant unit in 1948,when only the Employer attacked it, are equally present nowthat the Petitioner, having been ousted in the 1948 election asbargaining representative, would also dismember the estab-lished unit. If anything, the additional 5 years of successfulbargaining on the same unit basis makes the bargaining historymore persuasive than it was in 1948, at the time of the earlierdecision. In support of their present position, the Employer andthePetitioner point to certain management and operationalchanges which were made since 1948. It is true, as they assert,that hiring for each division is now more independent, that theamount of plywood going from the plywood to the furnituredivision has decreased, and that the plywood divisionno longerreceives power and steam from the powerhouse of the furni-ture,division. These facts, however, are insufficient to offsetthe. community of interest among the employees of all 4 plantsshown by the proximity of the plants in the same area, thebasic similarity of the woodworking skills at the variouslocations, the similarity in the employees' working conditions2 The MengelCompany, 78 NLRB 880. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDand other benefits, and the Employer's ultimate centralizedcontrol over labor relations. On these facts, and in view ofthe long history of collective bargaining on the 4-plant unitbasis, we believe that the existing multi divisionpattern shouldbe left undisturbed. 3 Accordingly, as the unit requested by thePetitioner is inappropriate, we shall dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition filed herein be,and it herebyis, dismissed.3Murray Corporation of America--Ecorse Plant, 101 NLRB 313.EIGEL JENSEN AND THOMAS N. RAMSAY, COPARTNERS,d/b/a ARTCRAFT ENGINEERING & MANUFACTURING CO.andINTERNATIONAL ASSOCIATION OF MACHINISTS, DIS-TRICT LODGE NO. 94, LOCAL NO. 311. Case No. 21-CA-1339. April 14, 1953DECISION AND ORDEROn February 17, 1953, TrialExaminer Herman Marx issuedhis Intermediate Report in the above-entitled proceeding,findingthat the Respondent had not engaged in and was not engagingin the unfair labor practices alleged in the complaint andrecommending that the complaint herein be dismissed, as setforth in thecopy of theIntermediate Report attached hereto.Thereafter,theGeneral Counsel and the Respondent filedexceptions to the Intermediate Report and supporting briefs.The Board'has reviewed the rulings made by the Trial Ex-aminer at the hearing and finds that no prejudicial error wascommitted.2 The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and briefs,and the entire record in the case, and hereby adopts the findings,conclusions,and recommendations of the Trial Examiner.ORDERUpon the entire record in this case and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the com-tPursuant to the provisions of Section 3 (b) of the Act,the Board has delegatedits powersin connection with this case to a three-member panel [ChairmanHerzog and Members Stylesand Peterson].ZThe Trial Examiner erroneouslysustained the Respondent'sobjection to receipt inevidence of the written statement of witness Allsteadat the hearing.The statement shouldhave been admitted as evidence of a past recordedrecollection.Wigmore on Evidence,Third Edition, "Past Recollection Recorded,"sections734-737; 744-747. However, as thestatement was contradictoryon its face,we find that the General Counsel's position was notprejudiced by this action.104 NLRB No. 14.